Citation Nr: 0822828	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  07-17 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  However, jurisdiction 
was subsequently transferred to the RO in Waco, Texas. 


FINDINGS OF FACT

1.  The veteran served in combat.  

2.  The veteran does not have a diagnosis of PTSD. 


CONCLUSION OF LAW

Post traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002);  38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that: (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2007).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim." 38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The purpose of the notice required under statutory section 
5103(a) "is to require that the VA provide affirmative 
notification to the claimant prior to the initial decision in 
the case as to the evidence that is needed and who shall be 
responsible for providing it."  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); see Pelegrini, supra. at 120 
(notice must be provided "before an initial unfavorable 
[adjudicative] decision on the claim").  VA's duty to 
provide affirmative notification prior to the initial 
decision "is not satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Mayfield, supra. at 1333.  Therefore, 
decisional and post-decisional communications from VA to a 
claimant cannot satisfy VA's duty to notify under section 
5103(a) because those documents were not issued before a 
decision on the claim, nor were they designed to fulfill the 
intended purpose of the statutory notice requirements.  See 
Mayfield, supra. at 1333-34; Pelegrini, supra. at 120 
(Failure to comply with any of these requirements may 
constitute remandable error).  Quartuccio, supra. at 183.  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in July 2006.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
The veteran has been afforded appropriate examinations, and 
available service records and pertinent post service medical 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

Factual Background

The veteran served on active duty during the Korean War.  The 
veteran's service medical records did not reveal any 
complaints, findings or diagnoses of PTSD.  Psychiatric and 
neurological clinical evaluations conducted during service 
were normal.  

A December 2005 PTSD screening reported negative results.  
Licensed clinical psychologist, K.S.D., submitted a statement 
in December 2006 maintaining that she saw the veteran in 
November 2006 and that he spoke of the Korean War which 
endangered his life.  K.S.D. noted that the veteran related 
to her a situation involving the death of a fellow solider 
standing near him that was hit with mortar fire.  The veteran 
also related an event involving an all night battle which 
resulted in half of his company being killed.  The veteran 
reported feeling intense fear and helplessness according to 
K.S.D.  K.S.D. noted that the veteran endorsed some of the 
symptoms of PTSD.  K.S.D. noted that when the veteran was 
asked to what degree the symptoms impacted his life, he 
stated that his life has been impacted to a mild degree.  
K.S.D. noted that the veteran re-experiences the trauma and 
that he reported intrusive thoughts and images of traumatic 
events.  She also noted that he had some evidence of 
increased arousal, difficulty sleeping, hyper-viligance and 
an exaggerated startle response. 

During a December 2006 compensation and pension examination 
for PTSD, the veteran reported depressive symptoms related to 
memories from his wartime.  After examination, the examiner 
found that the veteran met Criteria A for PTSD because he was 
exposed to traumatic events and he met Criteria B as he 
endorses two re-experiencing symptoms, distressing dreams of 
the event and intrusive recollections of past traumas.  
However, the examiner found that he does not exhibit or 
report the requisite avoidance symptoms for a PTSD diagnosis.  
The examiner noted that while the veteran acknowledges that 
reminders of past traumas are disturbing, he does not report 
avoiding them.  The examiner also noted that the veteran does 
not report arousal symptoms (e.g. hyper-vigilance) consistent 
with a PTSD diagnosis.  The examiner noted that the veteran 
reported depressed mood, difficulty sleeping, fatigue, and 
problems concentrating.  A diagnosis of dysthymic disorder 
was given.  

In a December 2006 stressor statement, the veteran reported 
being exposed to enemy fire and while he was standing outside 
a bunker mortar round exploded on top of it killing a member 
of his platoon.  The veteran reported that he was only a 
short distance away when it occurred.  The veteran also 
reported a ground attack that killed at least half of his 
adjacent unit.  

        Legal Criteria
        
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).

In order for a claim for service connection for PTSD to be 
successful there must be: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2007); 
see also Cohen, supra.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

The regulations provide that, in considering claims of 
veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  

        Analysis	

Initially, the Board notes that veteran served in the Korean 
War and received the Combat Infantryman Badge.  In light of 
this, the veteran is entitled to the provisions set forth in 
38 U.S.C.A. § 1154(b).  Thus, his claims of witnessing death 
and being exposed to enemy attack will be accepted as 
evidence of what occurred in service since they are 
consistent with the circumstances, conditions or hardships of 
such service.  

The veteran has alleged that he is entitled to service 
connection for PTSD.  After review of the record, the Board 
finds against the veteran's claim.  In this regard, the Board 
notes that a key element to establishing service connection 
is to show that the veteran has the claimed disability.  This 
element may only be shown through evidence of a diagnosis.  
See 38 C.F.R. § 3.304.  The Board notes that the veteran does 
not have a diagnosis of PTSD.  At this time, there is no 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125.  The veteran's private psychologist K.S.D. 
submitted a statement that the veteran re-experiences the 
trauma and that he reported intrusive thoughts and images of 
traumatic events.  She also noted that he had some evidence 
of increased arousal, difficulty sleeping, hyper-viligance 
and an exaggerated startle response.  Although K.S.D. noted 
that the veteran endorsed some of the symptoms of PTSD, a 
diagnosis of PTSD was not given.  Additionally, the December 
2006 examiner conducted a comprehensive examination and did 
not render a diagnosis of PTSD.  Rather, she diagnosed 
dysthymic disorder.  The examiner noted that although the 
veteran reported depressed mood, difficulty sleeping, 
fatigue, and problems concentrating, he did not report 
avoidance and arousal symptoms consistent with the diagnosis 
of PTSD.  

The Board recognizes that while the December 2006 examiner 
found that the veteran did not report arousal symptoms 
consistent with a PTSD diagnosis, K.S.D. noted that the 
veteran had some evidence of increased arousal and hyper-
vigilance.  Although the examination findings were somewhat 
conflicting, the Board notes that neither examiner rendered a 
diagnosis of PTSD.  

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


